                  Case 21-50240-KBO              Doc 4      Filed 03/29/21        Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,1                         Case No. 19-12153 (KBO)

                      Debtors.                                 (Jointly Administered)


GEORGE L. MILLER, in his capacity as                           Adv. Proc. No. 21-50240 (KBO)
Chapter 7 Trustee of BAYOU STEEL BD
HOLDINGS, L.L.C., et al.,

                      Plaintiff,

vs.

STEEL AND PIPE SUPPLY COMPANY, INC.,

                      Defendant.


                                       NOTICE OF APPEARANCE

         The undersigned counsel hereby enters their appearance as attorneys for the above-

captioned Defendant.

Dated: March 29, 2021                                     /s/ Eric J. Monzo
                                                          Eric J. Monzo (DE Bar No. 5214)
                                                          Douglas N. Candeub (DE Bar No. 4211)
                                                          Sarah M. Ennis (DE Bar No. 5745)
                                                          MORRIS JAMES LLP
                                                          500 Delaware Avenue, Suite 1500
                                                          Wilmington, DE 19801
                                                          Telephone: (302) 888-6800
                                                          Facsimile: (302) 571-1750
                                                          E-mail: emonzo@morrisjames.com
                                                          E-mail: dcandeub@morrisjames.com
                                                          E-mail: sennis@morrisjames.com

                                                          Counsel to Steel and Pipe Supply Company, Inc.

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).



12789611/1
